NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3155-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MAURICE A. HORNE, a/k/a
MAURICE HORNE,

     Defendant-Appellant.
_________________________

                   Submitted September 13, 2022 – Decided September 23, 2022

                   Before Judges Gilson and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Indictment No. 14-03-
                   0466.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Michael A. Priarone, Designated Counsel,
                   on the brief).

                   Lori Linskey, Acting Monmouth County Prosecutor,
                   attorney for respondent (Alecia Woodard, Special
                   Deputy Attorney General/Acting Assistant Prosecutor,
                   of counsel and on the brief).
PER CURIAM

      Defendant Maurice Horne appeals from an order denying his petition for

post-conviction relief (PCR) after oral argument but without an evidentiary

hearing.   Because defendant failed to establish a prima facie showing of

ineffective assistance of counsel, we affirm.

      Following the robbery of an attendant at a gas station, a grand jury

returned an indictment charging defendant and his brother Duane Horne with

first-degree armed robbery, N.J.S.A. 2C:15-1. The grand jury also indicted

defendant for fourth-degree unlawful possession of an imitation firearm,

N.J.S.A. 2C:39-4(e). After a joint trial with his brother as co-defendant, a jury

found defendant guilty of both charges. The trial judge sentenced defendant to

twelve years in prison subject to periods of parole ineligibility and parole

supervision as prescribed by the No Early Release Act, N.J.S.A. 2C:43-7.2.

      Defendant appealed, contending the trial judge erred in how he instructed

the jury on the lesser-included offense of theft, the verdict was against the

weight of the evidence, and the sentence was excessive.            We affirmed

defendant's convictions and sentence. State v. Horne, No. A-3709-15 (App. Div.

Apr. 9, 2018). The Supreme Court denied defendant's petition for certification.

235 N.J. 339 (2018).


                                                                           A-3155-20
                                        2
      Defendant, representing himself, submitted a petition seeking PCR. He

was assigned PCR counsel, who submitted additional papers on his behalf.

Defendant contended his trial counsel had been ineffective in that he failed to

(1) move to suppress evidence found in a vehicle; (2) move to sever his trial

from co-defendant's trial and transfer the trial "to veteran's court"; (3)

adequately investigate his case by questioning the victim before trial; (4) meet

and communicate sufficiently with defendant; and (5) provide the State with

"defendant's counter-offer to plead guilty for a reduced sentence." Defendant

also argued his sentence was illegally excessive and appellate counsel had

rendered ineffective assistance by failing to raise on appeal arguments defendant

was raising in his PCR petition.

      The PCR court heard oral argument on the petition. Finding defendant

had failed to establish the two required prongs of Strickland v. Washington, 466

U.S. 668, 687 (1984), the court entered an order and opinion denying the

petition.   The court held a motion to suppress evidence located during a

warranted search of a vehicle would not have been granted because, even

accepting defendant's allegation that the search-warrant affidavit contained

"falsehoods," other evidence, including a video of the robbery, the victim's 911

call and statement to police, and defendant's statement to police, confirmed the


                                                                           A-3155-20
                                       3
facts providing probable cause in the affidavit. The court also concluded a

motion to sever would not have been granted because defendant and his co-

defendant presented consistent, not antagonistic, defenses. The court found

defense counsel had presented to the State a counteroffer to plead guilty in

exchange for a reduced sentence recommendation, which the State rejected. The

court also found defendant had failed to show his two meetings with counsel

kept him from participating in a successful trial strategy, how additional

meetings would have changed his trial strategy or the ultimate outcome of the

trial, or how an interview with the victim would have disclosed information not

revealed in the victim's 911 call, statement to police, or trial testimony.

Rejecting defendant's claim of ineffective assistance on appeal, the court held

defendant had not demonstrated his appellate counsel failed to present a viable

argument.   The court concluded defendant's excessive-sentence claim was

procedurally barred under Rule 3:22-5 because it already had been adjudicated

on the merits in defendant's direct appeal. Because defendant had not made a

prima facie showing of his ineffective-assistance claims, the court did not

conduct an evidentiary hearing.

      Defendant now appeals the PCR court's order, describing his argument as:

            POINT I – THE PCR COURT ERRED IN DENYING
            DEFENDANT'S      CLAIMS   WITHOUT     AN

                                                                         A-3155-20
                                      4
            EVIDENTIARY HEARING AND THIS MATTER
            MUST BE REMANDED FOR AN EVIDENTIARY
            HEARING ON DEFENDANT'S PETITION FOR
            POST-CONVICTION RELIEF.

Because defendant failed to establish a prima facie showing of ineffective

assistance of counsel, the PCR court did not have to conduct an evidentiary

hearing. Accordingly, we affirm.

      We review the PCR court's legal and factual determinations de novo

because it rendered its decision without an evidentiary hearing. State v. Harris,

181 N.J. 391, 419 (2004); State v. Aburoumi, 464 N.J. Super. 326, 338-39 (App.

Div. 2020). As directed by our Supreme Court, we "view the facts in the light

most favorable to the defendant." State v. Jones, 219 N.J. 298, 311 (2014). We

review under an abuse-of-discretion standard the PCR court's decision to

proceed without an evidentiary hearing. State v. L.G.-M., 462 N.J. Super. 357,

365 (App. Div. 2020).

      To establish a claim of ineffective assistance of counsel, a defendant must

demonstrate:    (1) "counsel made errors so serious that counsel was not

functioning as the 'counsel' guaranteed the defendant by the Sixth Amendment"

and (2) "the deficient performance prejudiced the defense." Strickland, 466 U.S.

at 687 (quoting U.S. Const. amend. VI); State v. Fritz, 105 N.J. 42, 58 (1987)

(adopting the Strickland two-prong test in New Jersey); see also State v. Gideon,

                                                                           A-3155-20
                                       5
244 N.J. 538, 550-51 (2021) (describing the two required prongs under

Strickland). "Prejudice is not to be presumed . . . .        The defendant must

'affirmatively prove prejudice.'" Gideon, 244 N.J. at 551 (quoting Strickland,

466 U.S. at 693).     A failure to make an unsuccessful argument does not

constitute ineffective assistance of counsel. State v. Echols, 199 N.J. 344, 365

(2009).   Bare assertions are "insufficient to support a prima facie case of

ineffectiveness." State v. Blake, 444 N.J. Super. 285, 299 (App. Div. 2016)

(quoting State v. Cummings, 321 N.J. Super. 154, 171 (App. Div. 1999)).

      A petitioner for PCR is not automatically entitled to an evidentiary

hearing. State v. Porter, 216 N.J. 343, 355 (2013); see also L.G.-M., 462 N.J.

Super. at 364 ("[M]erely raising a claim for PCR does not entitle a defendant to

an evidentiary hearing"). A court should conduct an evidentiary hearing on a

PCR petition only if the petitioner establishes a prima facie case in support of

PCR, material issues of disputed fact cannot be resolved by reference to the

existing record, and an evidentiary hearing is necessary to resolve the claims for

relief. Porter, 216 N.J. at 354 (citing R. 3:22-10(b)); see also State v. Preciose,

129 N.J. 451, 462 (1992) (PCR court should grant an evidentiary hearing "if a




                                                                             A-3155-20
                                        6
defendant has presented a prima facie claim in support of post-conviction

relief"). Allegations that are "too vague, conclusory, or speculative" do not

merit an evidentiary hearing. State v. Marshall, 148 N.J. 89, 158 (1997).

      Defendant failed to meet that standard. Defendant's arguments were bare

assertions with no factual support. He contended trial counsel should have

moved to suppress evidence and sever the trial but failed to demonstrate that

those motions would have been successful. He did not establish how additional

meetings with counsel or an interview with the victim would have changed his

trial strategy or altered the ultimate outcome of the trial. His claim that trial

counsel failed to present a counteroffer in plea negotiations was not supported

by the record, and defendant did not demonstrate he had asked counsel to make

another counteroffer when the State rejected that initial counteroffer. He did

not identify viable claims his appellate counsel had failed to present. Echols,

199 N.J. at 365 (finding that failure to raise an issue on appeal was not a basis

to grant post-conviction relief because "the result would not have been

different"). Defendant's bare assertions were "insufficient to support a prima

facie case of ineffectiveness."     Blake, 444 N.J. Super. at 299 (quoting

Cummings, 321 N.J. Super. at 171).         His unsupported assertions and his




                                                                            A-3155-20
                                       7
excessive-sentence argument, which we already had rejected on direct appeal,

did not merit an evidentiary hearing.

      Affirmed.




                                                                      A-3155-20
                                        8